IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00142-CV
 
Ronald Lee Finn,
                                                                                    Appellant
 v.
 
The City of Waco and/or Waco 
Independent School District,
                                                                                    Appellees
 
 

From the 170th District Court
McLennan County, Texas
Trial Court No. 2009-976-4
 

MEMORANDUM  Opinion





 
            A notice of appeal by Ronald Lee Finn
was filed on April 12, 2010.  Finn has not filed a docketing statement.  Twice,
the Clerk of this Court notified Finn by letter of the need to file a docketing
statement.  With the second notification, the Clerk warned Finn that if the
docketing statement was not filed within 21 days from the date of the letter,
the appeal would be dismissed without further notification.  More than 21 days
have passed and Finn has not filed a docketing statement.  
            Accordingly, this appeal is
dismissed.  Tex. R. App. P.
42.3(c).
            Absent a specific exemption, the Clerk
of the Court must collect filing fees at the time a document is presented for
filing.  Tex. R. App. P. 12.1(b); Appendix to Tex. R. App. P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007).  See also Tex.
R. App. P. 5; 10th Tex. App. (Waco) Loc. R. 5; Tex. Gov’t Code Ann.
§ 51.207(b); § 51.941(a) (Vernon 2005); and § 51.208 (Vernon Supp. 2009). 
Under the circumstances, we use Rule 2 to suspend this requirement and order
the Clerk to write off all unpaid fees in this proceeding.  Tex. R. App. P. 2.  Further, the
write-off of the fees from the accounts receivable of the Court in no way
eliminates or reduces the fees owed by the person against whom they are
assessed.  
 
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Appeal
dismissed
Opinion
delivered and filed July 28, 2010
[CV06]